internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si 1-plr-110831-00 date date legend x y subs date pursuant to a power_of_attorney on file in this office this responds to a letter submitted on behalf of x requesting an extension of time to elect to treat y and subs as a qualified subchapter_s subsidiaries qsubs under sec_1361 of the internal_revenue_code facts x filed an election to be treated as an s_corporation effective date the stock of the subs was contributed to x on date1 x contributed the stock of subs to y in exchange for y stock on the same date x intended to file elections to treat y and subs as qsubs effective date but the elections were not timely filed law and analysis sec_1361 provides that a qsub means any domestic_corporation which is not an ineligible_corporation if of the stock of such corporation is held by the s_corporation and the s_corporation elects to treat such corporation as a qsub notice_97_4 1997_2_irb_24 provides a temporary procedure for making a qsub election under notice_97_4 the s_corporation makes a qsub election with respect to a subsidiary by filing a form_966 subject_to certain modifications with the appropriate service_center the election may be effective up to days prior to the filing of the form under sec_301_9100-1 the commissioner may grant a reasonable extension of plr-110831-00 time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion in the present situation based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result an extension of time is granted until days following the date of this letter to elect that y and subs be treated as qsubs effective date the election should be made by following the procedure provided in notice_97_4 a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent s paul f kugler sincerely associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
